COWART, Judge.
Appellant, a worker and a named insured under a personal injury protection (PIP) policy, was injured in the course of her employment and received 66% percent of her lost wages from her employer’s workers’ compensation carrier. Her claim for disability benefits under her PIP coverage was denied below and she appeals.
Under section 627.736(1)(b), Florida Statutes, a PIP insured is entitled to disability benefits of 60 per cent of lost gross income. However, under section 627.736(4), Florida Statutes, benefits received under workers’ compensation law must be credited against the PIP benefits provided in section 627.-736(1)(b), Florida Statutes. Appellant’s workers’ compensation benefits of 66% per cent of her lost wages exceed the PIP benefits of 60 per cent of lost gross income; therefore, she is entitled to no PIP benefits. Diaz v. South Carolina Insurance Company, 397 So.2d 386 (Fla. 3d DCA 1981).
AFFIRMED.
SHARP, C.J., and DAUKSCH, J., concur.